Citation Nr: 1821370	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-20 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include secondary to service-connected disabilities.

2. Entitlement to an increased rating for right leg shin splints, currently evaluated as noncompensable.

3. Entitlement to an increased rating for left leg shin splints, currently evaluated as noncompensable.

4. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

5. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Barry Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 until April 1969.

These matters come before the Board of Veteran's Appeals (Board) from the May 2013 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO).

In March 2017 the Veteran presented testimony before the undersigned Veterans Law Judge. A copy of the transcript is of record.


FINDINGS OF FACT

1. The competent medical evidence reflects the Veteran has erectile dysfunction that is proximately due to or the result of the Veteran's service-connected PTSD.

2. The Veteran's right leg shin splints have been manifested by painful motion.

3. The Veteran's left leg shin splints have been manifested by painful motion.

4. The Veteran's service-connected PTSD has been manifested by chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, mild memory loss, disturbed mood, difficulty in establishing and maintaining effectively work and social relationships, and difficulty in adapting to stressful circumstances throughout the entire claims period resulting in an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

5. The Veteran's service-connected disabilities have precluded him from substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction have been met. 38 U.S.C. § 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2017).

2. The criteria for entitlement to an increased rating of 10 percent, and no higher, for service-connected right leg shin splints have been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2017).

3. The criteria for entitlement to an increased rating of 10 percent, and no higher, for service-connected left leg shin splints have been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2017).

4. The criteria for an increased disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2017).

5. The criteria for the award of TDIU benefits have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for erectile dysfunction, to include secondary to medication for service-connected disabilities

The Veteran contends/asserts that he has erectile dysfunction related to medication prescribed for his service-connected PTSD.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran has erectile dysfunction that is caused or aggravated by a service-connected disability, to include treatment used for service-connected disabilities.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's erectile dysfunction is proximately due to or the result of the Veteran's medication prescribed for his PTSD.

In a VA primary note, the Veteran's VA primary physician explained that the Veteran's use of sertraline, prescribed for his service-connected PTSD symptoms, has been associated with erectile dysfunction and a decreased sexual drive.

In light of the Veteran's diagnoses, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for erectile dysfunction, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for erectile dysfunction is granted.

Entitlement to an increased rating for bilateral shin splints, currently evaluated as noncompensable

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral shin splints are currently rated as noncompensable, under DC 5299-5262. For the reasons set forth below, the Board finds that a 10 percent disability evaluation for each lower extremity shin splint most approximates the Veteran's condition.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. DC 5299 provides the rating criteria for general musculoskeletal disabilities, and DC 5262 pertains to disability associated with tibia and fibula impairment. 

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability. A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The words "slight," "moderate," and "marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence so "decisions will be equitable and just." 38 C.F.R. § 4.6 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2017).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran was afforded a VA examination in June 2012. The examination report diagnosed the Veteran with bilateral medial tibial stress syndrome, also known as shin splints. The examination noted the Veteran's symptoms associated with his bilateral medical tibial stress syndrome as pain. The examination report does not reflect the Veteran with either a knee or ankle disability associated with his service-connected bilateral shin splints. 

An April 2013 VA examination report noted the Veteran's bilateral medial tibial stress syndrome with a history of pain when walking at a fast pace. The examination report does not reflect the Veteran with a knee disability, ankle disability, nonunion, or malunion.

During the pendency of this appeal, the record reflects the Veteran's bilateral shin splints with painful motion. Accordingly, at least a 10 percent rating, for each lower extremity, is warranted for his shin splints of the right and left lower extremity due to his pain. 38 C.F.R. § 4.59. 

However, the Board finds that the Veteran is not entitled to a higher disability rating. Indeed, in considering the criteria of Diagnostic Code 5262, the Board notes that the Veteran's disability is no more than slightly disabling during the above time period. Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, including the lay evidence of record, the disability does not more nearly approximate the criteria for the 20 percent evaluation for the above appeal period. Accordingly, the Board finds than an evaluation in excess of 10 percent is not warranted.

With respect to the Veteran's higher initial rating claim for bilateral shin splints, the Board notes that the Court recently required that "certain range of motion testing be conducted whenever possible in cases of joint disabilities" under 38 C.F.R. § 4.59. The Court also stated that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." See Correia v. McDonald, 28 Vet. App. 158 (2016). The final sentence of § 4.59 requires that joints "should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint". See also 38 C.F.R. § 4.59 (2017). The Board notes that the June 2012 VA examination contained physical examination results for the Veteran's service-connected bilateral shin splints. The Board also notes that, although this examination report does not contain range of motion testing results in passive motion or non-weight bearing, it nevertheless satisfies Correia because the VA examiner specifically found that the Veteran's service-connected bilateral shin splints resulted in no knee or ankle disability (as is required for an under DC 5262). See 38 C.F.R. § 4.71a, DC 5299-5262 (2017). Because the Veteran's service-connected bilateral shin splints resulted in no compensable disability of the right knee or right ankle, it is not necessary to provide the range of motion on passive motion or non-weight bearing. Thus, the Board finds that 38 C.F.R. § 4.59 and Correia do not require this issue to be remanded again for another VA examination. Additionally, as explained above, while the Veteran may not meet the criteria for a compensable rating directly under DC 5262; the Board has found the Veteran has satisfied the criteria for painful motion under 38 C.F.R. § 4.59.

Thus, Board finds that an evaluation of 10 percent, and no higher, for the Veteran's right leg shin splint and left leg shin splint each, is warranted.

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's bilateral shin splints. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).


Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling

Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran contends that he is entitled to an increased rating in excess of 70 percent. 

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2017).

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

A January 2012 VA examination reflects that the Veteran experiences chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, suspiciousness, disturbed mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impulse control. The examination notes the Veteran with an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. Further, the examination reflects the Veteran is married with "many" acquaintances, but spending most of his time isolated from others. The examination report noted the Veteran working as an Information Technology manager for several years prior to his retirement. 

An April 2013 VA examination reflects that the Veteran experiences chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, mild memory loss, disturbed mood, difficulty in establishing and maintaining effectively work and social relationships, and difficulty in adapting to stressful circumstances. The examination notes the Veteran with an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. 

Based on the above, the Board finds that that an evaluation in excess of 70 percent, is not warranted for the Veteran's PTSD. The medical examinations reflect the Veteran with consistent symptoms of chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, mild memory loss, disturbed mood, difficulty in establishing and maintaining effectively work and social relationships, and difficulty in adapting to stressful circumstances among others. However, the claims folder does not reflect the Veteran with intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or persistent danger of hurting self or others. As such, an evaluation of 100 percent disabling, for PTSD is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Entitlement to a TDIU

The Veteran contends that he is unable to obtain or maintain employment due to his service-connected disabilities. The record shows that the Veteran is currently unemployed.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. § 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16(a) (2017).

For a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16  (a) (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for PTSD, rated as 70 percent disabling; diabetes mellitus, rating as 20 percent disabling; tinnitus, rated as 10 percent disabling; right shin splints, which based on this decision is now rated as 10 percent disabling; and left shin splints, which based on this decision is now rated as 10 percent disabling. The Veteran has a combined disability rating of 80 percent, as such; the Veteran has met the scheduler criteria.

The question for the Board is whether the Veteran's service connected disabilities preclude him from obtaining or maintaining any gainful employment. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's service-connected disabilities have precluded him from substantially gainful employment.

The Veteran submitted a July 2015 private medical letter from Dr. K. J. In the letter, Dr. K. J. noted the Veteran's mental impairment and his symptoms associated with his psychiatric disability. After evaluating the Veteran, Dr. K. J. concluded the Veteran is totally disabled.

Further, in an October 2014 Social Security Administration (SSA) decision, the SSA found there are no jobs that exist in significant numbers that the Veteran can perform. Due to the Veteran's psychiatric impairment, the SSA decision recommended that the Veteran should work in a job which has no fixed production quota, no hazardous conditions, only occasional decision-making, and only occasional changes in work setting. The SSA decision further recommended the Veteran only have occasional interaction with co-workers and only superficial interaction with the general public. While the SSA determination is not binding, the Board does find it probative in regard to the Veteran's claim for TDIU. Here, the recommendations of the SSA reflect the Veteran's ability to obtain and maintain employment to be impractical.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of his service-connected disabilities. Therefore, entitlement to a TDIU is granted.


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to an increased rating of 10 percent, and no higher, for right leg shin splints is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 10 percent, and no higher, for left leg shin splints is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling is denied.

Entitlement to a total disability rating for compensation based on individual unemployability is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


